DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Arthur Tan-Chi Yuan (Reg. No. 62,449) on 7/11/2022.

The application has been amended as follows: 
In claim 1,
Line 15, delete 
In claim 9,
Line 13, delete 
In claim 17,
Line 13, delete 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Oztekin et al. (Publication Number 20070233671), teaches associating a plurality of groups with a user, where each group may have at least one profile, and receiving a search query from the user and identifying information items associated with the search query, then adjusting scores for the information items based on the groups' profiles, and ranking the information items accordingly before providing the ranked information items to the user. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “storing in the memory a plurality of queries to the communication database; determining a source of the queries to the communication database; determining a consumer of a result of the queries; determining common queries to the database by the source and the consumer; analyzing the source of the queries, the consumer of the queries, the timing of the queries, how the queries are modified during the a time period, and the common queries; determining an improved outcome for the consumer of the queries as a function of the analyzing, wherein determining further comprising at least one of the following: attaching a cookie associated with a user as a function of the analyzing, monitoring an internet protocol (IP) address associated with the user, monitoring a number of minor changes to the plurality of queries, a number of reformatting of queries, and a number of changes to databases; in response to the improved outcome, determining improved queries for the source; creating a ranking of common queries for consumers in departments; and creating a user interface for improved queries and improved outcomes according to the ranking”, and similarly in independent claims 9 and 17.
Dependent claims 2-8, 10-16 and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198